Citation Nr: 0827745	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-15 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's chronic bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1990 to 
September 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Waco, Texas, Regional Office (RO) which reopened the 
veteran's claim of entitlement to service connection for 
chronic right ear hearing loss disability; granted service 
connection for that disorder; recharacterized the veteran's 
hearing loss disability as bilateral hearing loss disability; 
and assigned a noncompensable evaluation for that disability.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected chronic 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
compensable disability evaluation for the veteran's bilateral 
hearing loss disability.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
are the same regardless of how the issue is styled.  


FINDING OF FACT

The veteran's chronic bilateral hearing loss disability has 
been objectively shown to be productive of no more than right 
ear Level II hearing impairment and left ear Level I hearing 
impairment for Department of Veterans Affairs' purposes.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's chronic bilateral 


hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.85, Diagnostic Code 6100 
(2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
initial evaluation of the veteran's chronic bilateral hearing 
loss disability, the Board observes that the RO issued a VCAA 
notice to the veteran in May 2006 which informed him of the 
evidence generally needed to support an application to reopen 
a claim of service connection, a claim of entitlement to 
service connection, an increased evaluation, and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was scheduled 
for an additional evaluation.  Unfortunately, he failed to 
report for the examination.  The Court has held that the VA's 
duty to assist the veteran in the proper development of his 
case is "not always a one-way street" and the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007 as amended).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).


II.  Historical Review

The report of a March 2002 VA examination for compensation 
purposes states that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
35
LEFT
20
20
35
35
55

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  The veteran was diagnosed with 
bilateral sensorineural hearing loss disability.  In April 
2002, the RO established service connection for chronic left 
ear hearing loss disability; assigned a noncompensable 
evaluation for that disability; and denied service connection 
for chronic right ear hearing loss disability.  In February 
2004, the Board denied service connection for chronic right 
ear hearing loss disability.  In March 2005, the Board denied 
a compensable evaluation for the veteran's chronic left ear 
hearing loss disability.  

In August 2006, the RO reopened the veteran's claim of 
entitlement to service connection for chronic right ear 
hearing loss disability; granted service connection for that 
disorder; recharacterized the veteran's hearing loss 
disability as bilateral hearing loss disability; and assigned 
a noncompensable evaluation for that disability.  

III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Disability evaluations 
for bilateral hearing loss disability range from 
noncompensable to 10 percent based on the degree of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by a pure tone 
audiometry test in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  The evaluations derived from the schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2007).  That regulation states that:

  (a)  When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

  (b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral. Each ear will be evaluated 
separately. 

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

In his undated claim received by the RO in February 2006, the 
veteran advanced that his chronic bilateral hearing loss 
disability was manifested by significant hearing impairment 
which necessitated the use of bilateral hearing aids.  

An April 2006 written statement from L. V., conveys that the 
veteran had been employed as an assistant manager of a 
furniture store.  The veteran quit his job due to his 
inability to communicate with customers.  

At an August 2006 VA examination for compensation purposes, 
the veteran complained of hearing impairment which affected 
his ability to converse with his family and on the telephone 
and to hear the television.  He was noted to where bilateral 
hearing aids.  On audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT
-
25
25
30
45
LEFT
-
30
40
35
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
The veteran was diagnosed with bilateral sensorineural 
hearing loss disability.  

In his May 2007 Appeal to the Board (VA Form 9), the veteran 
advanced that his bilateral hearing loss disability 
"affected his life in every way."  He stated that the 
disability had impacted his vocational pursuits and his 
relationships with his wife and children.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Initially, the Board notes that the provisions of 38 C.F.R. 
§ 4.86(a) are not applicable to the instant appeal.  The 
veteran's chronic bilateral sensorineural hearing loss 
disability has been objectively shown to be manifested by no 
more than Level II hearing in the right ear and Level I 
hearing in the left ear for VA purposes.  The Court has 
clarified that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran advances that the clinical findings merit 
assignment of a compensable evaluation as he used prescribed 
hearing aids and experienced significant problems 
communicating with people at work and his family.  The Board 
finds the results of specific testing conducted by skilled 
individuals to be more probative than the lay opinions.  The 
clinical findings fall directly within the criteria for a 
noncompensable evaluation under the provisions of 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2007).  Given that fact, 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, the Board concludes that an initial 
compensable evaluation is not warranted for the veteran's 
bilateral hearing loss disability at any time during the 
pendency of this appeal, and that staged ratings are not for 
application.  See Fenderson, Hart, supra.




ORDER

An initial compensable evaluation for the veteran's chronic 
bilateral hearing loss disability is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


